Cook, J.,
dissenting. Section If, Article II of the Ohio Constitution reserves the powers of referendum and initiative to the voters of Ohio’s municipalities. Under that section, however, referendum and initiative are available only with regard to “legislative action.” Nothing in either Section If, Article II, or the Home Rule Amendment, permits a municipality to overcome this limitation by adopting a charter that allows for broader powers of initiative and referendum.
The powers of self-government possessed by a municipality pursuant to the Home Rule Amendment to the Ohio Constitution may not exceed the limitations placed on those powers by other constitutional provisions. State ex rel. Bedford v. Cuyahoga Cty. Bd. of Elections (1991), 62 Ohio St.3d 17, 20-21, 577 N.E.2d 645, 647-648. Moreover, whether the municipality is chartered or nonchartered is irrelevant: Section If, Article II of the Constitution is the sole grant of referendum and initiative powers to both types of municipalities and its limitation applies equally.
For the foregoing reasons, I concur in Part I of Chief Justice Moyer’s dissenting opinion.